Citation Nr: 0924375	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  02-00 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1969.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Veteran provided testimony at a December 2003 hearing 
before the undersigned.  A copy of the transcript is 
associated with the claims folder. 

In May 2008, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington DC. to obtain 
additional evidence and to issue the Veteran a supplemental 
statement of the case with review of all evidence submitted 
and of record.  Those actions completed, the matter has 
properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this appeal must again be remanded in order to 
ensure a fair adjudication of the Veteran's claim. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the record is absent for Dingess compliant notice and 
the Veteran should be provided this notice upon remand.  The 
notice should specifically address the how VA assigns 
disability ratings and effective dates.

In a statement from June 2009, the Veteran's representative 
contends that the Veteran should be afforded a new VA 
examination.  The Veteran last underwent a VA psychiatric 
examination in April 2005.  The Veteran's representative 
argues that this examination does not accurately portray the 
Veteran's current disability picture and is too distant in 
time to evaluate the state of the condition.  Significantly, 
the Veteran asserts, through his representative, that his 
PTSD has worsened since his last examination and is showing a 
pattern of deterioration instead of improvement.

The Court has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).

In light of the above assertions, the Board finds that a 
contemporaneous VA examination should be obtained for the 
Veteran's service connected PTSD.

The Board apologies for the delay in the adjudication of this 
case. 

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a separate VCAA 
corrective notice letter with regard to 
his claim for a higher evaluation for 
PTSD.  This notice should be consistent 
with the holding in Dingess.  In 
particular, he should be advised of how 
VA assigns disability ratings and 
effective dates.

2.	Schedule the Veteran for another VA 
psychiatric examination to ascertain 
the current severity and manifestations 
of his PTSD under the applicable rating 
criteria.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  Conduct 
all testing and evaluation needed to 
make this determination.  The claims 
file must be made available to the 
examiner for a review of the Veteran's 
pertinent medical history.

The examiner should be provided a full 
copy of this remand, and he or she must 
indicate that he or she has reviewed 
the claims file.

The examiner should assign an Axis V 
diagnosis (GAF score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, and explain what the 
assigned score means.

The examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his 
PTSD, including the impact it has on 
his ability to work.  Any indications 
that the Veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  
The rationale of all opinions provided 
should be discussed.

3.	Thereafter, the RO should readjudicate 
the issue on appeal.  If the 
determination remains unfavorable to 
the Veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The Veteran 
should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




